Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongsgard et al (NPL), in view of Brown et al. (US 2006/0277592, A1). 

    Regarding claim 1, Kongsgard teaches a method performed by hardware processing circuitry of a first device, comprising: assigning a first label to a first electronic document (para. A,  (IV. Illustration Examples) teaches at least attaching and/or assigning a secret, classified  or restricted first label to a first electronic document);  

determining, based on the document requirements, a set of modifications of the first electronic document (para. A,  (IV. Illustration Examples), and VII. Related Works  further teaches said set of modifications of the first electronic document based on documents types);
determining a first portion of the set of modifications that the first device is configured to perform (para. A,  and (IV. Illustration Examples) and V. Implementation further teaches at least said determining first portion of the set of modifications comprising at least changing a label of a received email message, inserting a confidential label to at least a specified position of the document which the first device is configured to perform);
modifying, according to the first portion, the first electronic document (para. A,  (IV. Illustration Examples) and V. Implementation);
 generating a message to indicate the label, the electronic document (para. IV. Illustration Examples and V. Implementation further teaches, attributes inputs of 
 and transmitting the message to a network service (Fig. 1 and para. IV. Illustration Examples and V. Implementation further teaches the transmitted documents message may obviously be transmitted as message to a network service).
     However, Kongsgard is silent regarding wherein said generating message indicate the label, the electronic document, and separately indicate the first portion of the set of modifications made by the first device; and said transmitting message instructing the network service to perform a remaining portion of the set of modifications on the first electronic document.
     Brown teaches in at least Fig. 5 and para. 0077 a message labelling scheme, said messages transmitted from a computing device of Fig. 5 or that of mobile device 100 of para. 0047-0052 via or to the email servers 268/272, specifically in para. 0051-0053 and 0059, Brown further teaches the receiving of documents set requirements, policies, and a type of label to apply if required to a received message, said policies and requirements, as understood in the art, may be received separately from the set of modifications made initially by the first device of at least Fig. 5 to at least a first portion of the messages, further in para. 0052-0053, 0059, the documents/messages are further modified or reformatted by the server based on the received filters and set documents requirements indicative of said message 

     Regarding claim 2 (according to claim 1), Kongsgard further teaches wherein determining the document requirements comprises: searching, based on the first label, a data store (Fig. 1 teaches at least an attribute  store where further in para. A, the label attributes are obtained or searched based on said first label);
determining, based on the search, the document requirements (in para. I, Intro. the properties of the documents (para. A,  and (IV. Illustration Examples)).

     Regarding claim 3 (according to claim 1), Kongsgard further teaches wherein the first device is a client device (Fig. 1 and 2).
     However, Kongsgard is silent regarding wherein and the message is transmitted to an email server application running the network service.
     Brown further teaches in at least para. 0059, and 0051-0053 the transmitted emails or messages are transmitted to at least to an email server application running the network service. It would have been obvious to one of ordinary skill in 



    Regarding claim 7, Kongsgard teaches a system comprising: 
hardware processing circuitry; 
one or more electronic memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
assigning a first label to a first electronic document (para. A,  (IV. Illustration Examples) teaches at least attaching and/or assigning a secret, classified  or restricted first label to a first electronic document);  
determining document requirements defined by the first label (para. A,  (IV. Illustration Examples) and VII. Related Works further teaches upon receiving the data object or documents, ascertaining type of documents, position to assign the label within a type of documents further stated in at least (VII. Related Works), determining document embedding requirements or conditions defined by the first label);

determining a subset of the set of modifications the hardware processing circuitry is configured to perform (para. A,  and (IV. Illustration Examples) and V. Implementation further teaches at least said determining first portion of the set of modifications comprising at least changing a label of a received email message, inserting a confidential label to at least a specified position of the document which the first device is configured to perform);
modifying, based on the subset, the first electronic document (para. A,  (IV. Illustration Examples) and V. Implementation);
generating a message to indicate the label, the first electronic document (para. IV. Illustration Examples and V. Implementation further teaches, attributes inputs of the label assignment may be generated with the document message as said generating  message to indicate the label, the electronic document); and 
transmitting the message to a cloud-based network service (Fig. 1 and para. IV. Illustration Examples and V. Implementation further teaches the transmitted documents message may obviously be transmitted as message to a network service).

     Brown teaches in at least Fig. 5 and para. 0077 a message labelling scheme, said messages transmitted from a computing device of Fig. 5 or that of mobile device 100 of para. 0047-0052 via or to the email servers 268/272, specifically in para. 0051-0053 and 0059, Brown further teaches the receiving of documents set requirements, policies, and a type of label to apply if required to a received message, said policies and requirements, as understood in the art, may be received separately from the set of modifications made initially by the first device of at least Fig. 5 to at least a first portion of the messages, further in para. 0052-0053, 0059, the documents/messages are further modified or reformatted by the server based on the received filters and set documents requirements indicative of said message instructions to the server or network service for and/or from the user to perform said remaining portion of the set of modifications on the first electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Brown to include said generating message indicate the label, the electronic document, and separately indicate the first portion of the set of modifications made 


determining, based on the search, the document requirements (para. A,  and (IV. Illustration Examples)).

     Regarding claim 9 (according to claim 7), Kongsgard further teaches wherein the hardware processing circuity is included in a client device (Fig. 1 and 2).
     However, Kongsgard is silent regarding wherein the message is transmitted to an email application providing the cloud-based network service.
     Brown further teaches in at least para. 0059, and 0051-0053 the transmitted emails or messages are transmitted to at least to an email server application running the network service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Brown to include said message transmitted to an email server application running the network service, as indicated above, as Kongsgard in view of Brown are in the same field of endeavor of ascertaining a type of label to assign to a message and document, determining document requirements defined by the first label, modify a first part of the document in the .

Claims 5-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongsgard in view of Brown, and further in view of Aratsu et al. (US 2012/0072969, A1). 

     Regarding claim 5 (according to claim 1), Kongsgard in view of Brown are silent regarding wherein the network service is configured to perform the 
     Aratsu teaches in at least 0069 and 0071 a message labelling scheme, the devices of at least para. 0038 are configured to generate as further noted in at least para. 0069 said messages labelling, and modifications on at least a first part of the documents, to transmit at least a message to a server including document information, a network service of at least para. 0074 is adapted to add further modifications to a received message that may already comprise a first modified portion,  said network service as understood is adapted for providing further modifications to at least a remaining portion of the set of modifications on the first electronic document, based on obviously transmitted messages instructions, wherein a document label message indication part may be indicated or transmitted as implied in at least para. 0075 separately of the modified content indicating obviously said first portion of the set of modifications made by the first device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Brown, and further in view of Aratsu to include said network service is configured to perform the remaining portion of the set of modifications that are not included in the first portion based on the message, as indicated above, as Kongsgard in view of Brown, and further in view of Aratsu are in the same field of 

     Regarding claim 6 (according to claim 1), Kongsgard in view of Brown are silent regarding wherein the message is further generated to separately identify 
    Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further adding or modifying, according to an instruction a remaining portion of the first electronic document, Aratsu further teaches in at least para. 0075 messages further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Brown, and further in view of Aratsu to include said message is further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document, as indicated above, as Kongsgard in view of Brown, and further in view of Aratsu are in the same field of endeavor of ascertaining a type of label to assign to a message and document, determining document requirements defined by the first label, modify a first part of the document in the client device, sending the message to an output device, as one skill in the art would appreciate said output device in the case of Aratsu may further include a control means such as cited in at least para. 0075 to notify and identified assigned label, made modifications, attached information to the documents or messages separately made 

     Regarding claim 10 (according to claim 7), Kongsgard in view of Brown are silent regarding wherein the cloud-based network service is configured to perform, based on the message, modifications from the set of modifications that are not included in the subset
       Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further a printer device which may be a network service configured to add or modifying, according to an instruction a remaining portion of the first electronic document as an understood remaining portion of the set of modifications that are not included in the first portion based on the message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

     Regarding claim 11 (according to claim 7), Kongsgard in view of Brown are silent regarding wherein the message is further generated to separately indicate the modifications by identifying each of the modification made in a field of the message separate from contents of the first electronic document.
    Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further adding or modifying, according to an instruction a remaining portion of the first electronic document, Aratsu further teaches in at least para. 0075 messages further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Brown, and further in view of Aratsu to include said message is further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document, as indicated above, as Kongsgard in view of Brown, and further in view of Aratsu are in the same field of endeavor of ascertaining a type of label to assign to a message and document, determining document requirements defined by the first label, modify a first part of the document in the client device, sending the message to an output device, as one skill in the art would appreciate .

Claims 1-2, 5-7, and 10-11 further rejected under 35 U.S.C. 103 as being unpatentable over Kongsgard in view of Aratsu. 

    Regarding claim 1, Kongsgard teaches a method performed by hardware processing circuitry of a first device, comprising: assigning a first label to a first electronic document (para. A,  (IV. Illustration Examples) teaches at least attaching and/or assigning a secret, classified  or restricted first label to a first electronic document);  

determining, based on the document requirements, a set of modifications of the first electronic document (para. A,  (IV. Illustration Examples), and VII. Related Works  further teaches said set of modifications of the first electronic document based on documents types);
determining a first portion of the set of modifications that the first device is configured to perform (para. A,  and (IV. Illustration Examples) and V. Implementation further teaches at least said determining first portion of the set of modifications comprising at least changing a label of a received email message, inserting a confidential label to at least a specified position of the document which the first device is configured to perform);
modifying, according to the first portion, the first electronic document (para. A,  (IV. Illustration Examples) and V. Implementation);
 generating a message to indicate the label, the electronic document (para. IV. Illustration Examples and V. Implementation further teaches, attributes inputs of 
 and transmitting the message to a network service (Fig. 1 and para. IV. Illustration Examples and V. Implementation further teaches the transmitted documents message may obviously be transmitted as message to a network service).
     However, Kongsgard is silent regarding wherein said generating message indicate the label, the electronic document, and separately indicate the first portion of the set of modifications made by the first device; and said transmitting message instructing the network service to perform a remaining portion of the set of modifications on the first electronic document.
     Aratsu teaches in at least 0069 and 0071 a message labelling scheme, the devices of at least para. 0038 are configured to generate as further noted in at least para. 0069 said messages labelling, and modifications on at least a first part of the documents, to transmit at least a message to a server including document information, a network service of at least para. 0074 is adapted to add further modifications to a received message that may already comprise a first modified portion,  said network service as understood is adapted for providing further modifications to at least a remaining portion of the set of modifications on the first electronic document, based on obviously transmitted messages instructions, wherein a document label message indication part may be indicated or transmitted 

     Regarding claim 2 (according to claim 1), Kongsgard further teaches wherein determining the document requirements comprises: searching, based on the first label, a data store (Fig. 1 teaches at least an attribute  store where further in para. A, the label attributes are obtained or searched based on said first label);
determining, based on the search, the document requirements (in para. I, Intro. the properties of the documents (para. A,  and (IV. Illustration Examples)).

     Regarding claim 5 (according to claim 1), Kongsgard is silent regarding wherein the network service is configured to perform the remaining portion of the set of modifications that are not included in the first portion based on the message.
       Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further a printer device which may be a network service configured to add or modifying, according to an instruction a remaining portion of the first electronic document as an 

     Regarding claim 6 (according to claim 1), Kongsgard is silent regarding wherein the message is further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document.
    Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further adding or modifying, according to an instruction a remaining portion of the first electronic document, Aratsu further teaches in at least para. 0075 messages further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Aratsu to include said message is further generated to separately identify each of the modifications made in a field of the message separate from contents of the electronic document, as indicated above, as Kongsgard in view of Aratsu are in the same field of endeavor of ascertaining a type of label to assign to a message and document, determining 

    Regarding claim 7, Kongsgard teaches in at least Fig. 1 a system comprising: 
hardware processing circuitry (the system of at least Fig. 1-2 comprising said hardware processing circuitry);
one or more electronic memories (at least Figs. 1-2 further comprising at least a wellknown CPU comprising said memories) storing instructions that when 
assigning a first label to a first electronic document (para. A,  (IV. Illustration Examples) teaches at least attaching and/or assigning a secret, classified  or restricted first label to a first electronic document);  
determining document requirements defined by the first label (para. A,  (IV. Illustration Examples) and VII. Related Works further teaches upon receiving the data object or documents, ascertaining type of documents, position to assign the label within a type of documents further stated in at least (VII. Related Works), determining document embedding requirements or conditions defined by the first label);
determining, based on the document requirements, a set of modifications of the first electronic document (para. A,  (IV. Illustration Examples), and VII. Related Works  further teaches said set of modifications of the first electronic document based on documents types);
determining a subset of the set of modifications the hardware processing circuitry is configured to perform (para. A,  and (IV. Illustration Examples) and V. Implementation further teaches at least said determining first portion of the set of modifications comprising at least changing a label of a received email message, 
modifying, based on the subset, the first electronic document (para. A,  (IV. Illustration Examples) and V. Implementation);
generating a message to indicate the label, the first electronic document (para. IV. Illustration Examples and V. Implementation further teaches, attributes inputs of the label assignment may be generated with the document message as said generating  message to indicate the label, the electronic document); and 
transmitting the message to a cloud-based network service (Fig. 1 and para. IV. Illustration Examples and V. Implementation further teaches the transmitted documents message may obviously be transmitted as message to a network service).
      However, Kongsgard is silent regarding wherein said separately indicate the modifications made by the hardware processing circuitry; and the message instructing the cloud-based network service to complete a remaining portion of the set of modifications of the first electronic document.
     Aratsu teaches in at least 0069 and 0071 a message labelling scheme, the devices of at least para. 0038 are configured to generate as further noted in at least para. 0069 said messages labelling, and modifications on at least a first part of the documents, to transmit at least a message to a server including document 

     Regarding claim 8 (according to claim 7), Kongsgard further teaches wherein determining the document requirements comprises: searching, based on the first label, a data store (Fig. 1 teaches at least an attribute  store where further in para. A, the label attributes are obtained or searched based on said first label);
determining, based on the search, the document requirements (para. A,  and (IV. Illustration Examples)).


       Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further a printer device which may be a network service configured to add or modifying, according to an instruction a remaining portion of the first electronic document as an understood remaining portion of the set of modifications that are not included in the first portion based on the message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kongsgard in view of Aratsu to include said network service is configured to perform the remaining portion of the set of modifications that are not included in the first portion based on the message, as indicated above, as Kongsgard in view of Aratsu are in the same field of endeavor of ascertaining a type of label to assign to a message and document, determining document requirements defined by the first label, modify a first part of the document in the client device, sending the message to an output device, as one skill in the art would appreciate said output device in the case of Aratsu may further modify the document such as a remaining part or the like, based on receiving or set 

     Regarding claim 11 (according to claim 7), Kongsgard is silent regarding wherein the message is further generated to separately indicate the modifications by identifying each of the modification made in a field of the message separate from contents of the first electronic document.
    Aratsu further teaches in at least para. 0069 adding or modifying, according to a first portion of the first electronic document, and in para. 0074 further adding or modifying, according to an instruction a remaining portion of the first electronic document, Aratsu further teaches in at least para. 0075 messages further generated .

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2010/0186091, A1). 

      Regarding claim 12, Turner teaches a system (a computer system of at least page 9 and at least para. 0056-0057, and 0063 comprising at least a server and a plurality of client devices wherein at least the client and/or server configured to receive a first document, an indication of a label that applies to the first document, and an indication of a first error or gap between requirements of the label and a first state of the first document), comprising: 
hardware processing circuitry (a system of at least para. 0026-0029 further comprises said hardware processing circuitry to implement the monitoring and assigning of documents labelling schemes); 
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations (a system of at least para. 0026-0029 further comprises as understood in the art said one or more hardware memories), comprising : 

determining, based on the indicated first gap, a first set of modifications to the first document (para. 0055-0056); 
performing the first set of modifications to the first document (para. 0056, 0058); 
receiving, from a third device by the network service, a second document, an indication that the label applies to the second document, and an indication of a second gap between the requirements of the label and a second state of the second document (para. 0058, and 0060-0064 further illustrates as understood in the art a case where server, and/or administrators may receive from the monitoring software indicative of the third device by the network service, a second document, and an indication that the label applies to the second document, and an indication of a 
determining, based on the indicated second gap, a second set of modifications to the second document (para. 0059, 0061); and 
performing the second set of modifications to the second document (para. 0061).
   Turner in at least para. 0055-0057 and 0060-0064 teaches the claimed inventions except for specifically citing said indication of the second gap different than the first gap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Turner in such a way to include said indication of the second gap different than the first gap, as indicated above, as one skill in the art would appreciate the system of Turner comprises at least a classification engine to receive from a plurality of client devices documents data comprising in a case assigned label data which in a case of wrongly labeled documents, and to alert a server, host device, administrator and security personnel of received first documents and second documents from user devices, transmitted document messages to said server, host device, administrator and security personnel further include listed errors indicative of at least said indication of the second gap and/or first gap which as understood in the art may obviously be different for each set of documents, wherein proper document labelling may be realized and a security integrity of the system and/or document 

     Regarding claim 13 (according to claim 12), Turner further teaches wherein the first document and the indication of the first gap are received by the network service in a network message, and the first gap is indicated by a list of document properties of the first document that do not meet the requirements of the label (para. 0055-0057, and 0061-0064 further teaches a message sent and received by said network service comprising at least the user, servers, security personnel and administrators including set of properties that meet the requirements and further a list that do not meet said requirements, said documents and errors including the unmet requirements are indicative of said first gap received by the network service in a network message, and the first gap is indicated by a list of document properties of the first document that do not meet the requirements of the label).



     Regarding claim 15 (according to claim 14), Turner further teaches wherein the document properties include one or more of a footer of the first document, a header of the first document, an encryption level of the first document, a password complexity of the first document, or a watermark of the first document (the one or more headers and footers of the documents in at least para. 0055).

     Regarding claim 16 (according to claim 12), Turner further teaches wherein the label defines a plurality of criterion that are met when the first document meets the 

     Regarding claim 17 (according to claim 12), Turner further teaches wherein the first gap identifies document properties of the first document that do not meet their respective criterion defined by the label (at least para. 0055 a list of unmet and errors are displayed indicative of said the first gap identifying document properties of the first document that do not meet their respective criterion defined in a case by a confidential label).

     Regarding claim 18 (according to claim 12), Turner further teaches wherein the performing of the second set of modifications comprises writing a modified version of the second document to an output device (at least para. 0059 further teaches a case of outputting a modified version of the second document to an output device comprising understoodly said performing second set of modifications and said writing modified version of the second document to a printer, display or the like).

     Regarding claim 19 (according to claim 12), Turner further teaches wherein the first device is configured to perform a first group of modifications to the first 

     Regarding claim 20 (according to claim 19), Turner further teaches wherein a first software application installed on the first device is configured to modify a first property of the first document, and the first software application is not installed on the third device (one skill in the art may appreciate the software installed in at least para. 0061-0064 to monitor the user device in complying with set requirements of the label may be a second software application different from a first software application installed on the first device configured to modify said First property of the first document, and said first software application as understood may obviously not be installed on a third monitoring device).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/22/2021